IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        )
STATE OF WASHINGTON,                    ) No. 75602-8-1
                                        )
                     Respondent,        ) DIVISION ONE
                                        )
              v.                        )
                                        )
SALLYEA ONEAL MCCLINTON,                ) UNPUBLISHED OPINION
                                        )
                     Appellant.         ) FILED:
                                        )

       PER CURIAM. - Sallyea Oneal McClinton appeals from an order modifying

sentence and imposing sanctions for the violation of sentencing conditions. We

accept the State of Washington's concession that the Department of Corrections

(DOC) lacked authority to impose specified geographic boundary restrictions on

McClinton as a condition of community custody. Accordingly, we reverse that

portion of the trial court's order prohibiting McClinton from traveling south of 1-90.

Because McClinton has fully served the resulting sanctions, this court can

provide no further relief. In light of our decision, we do not address McClinton's

ineffective assistance of counsel claim.
                                                                                                   rri —f
       The DOC-imposed geographic boundary restriction is reversed.
                                                                                         ,
                                                                                                 13-x7 PI
                                                                                             mg. (mil
                             For the Court:
                                                                                             ••
                                                                                         •••mr.
                                                                                                  C,
                                                                                                  HiC)


                                                                                                   <

                                                                   ,